1    LISA A. RASMUSSEN, ESQ.
     Nevada Bar No. 7491
2    Law Office of Lisa Rasmussen, PC
     601 South Tenth Street, Suite 100
3
     Las Vegas, NV 89101
4    (702) 471-1436 (T) | (702) 489-6619 (F)
     Lisa@LRasmussenLaw.com
5
     Attorneys Nadir Mir
6

7                              UNITED STATES DISTRICT COURT
8
                                    DISTRICT OF NEVADA
9

10
     UNITED STATE OF AMERICA,                   Case No.: 2:19-mj-00557 VCF
11
                  Plaintiff,
12
     vs.                                        STIPULATION TO CONTINUE
13                                              PRELIMINARY HEARING DATE;
     NADIR MIR,                                 AND ORDER
14
                  Defendant
15

16                COME NOW the parties, Nadir Mir, by and through his counsel, Lisa

17   Rasmussen, Esq., and the United States, by and through its counsel, DOJ AUSA

18   Patrick Mott, and hereby stipulate as follows:
19
           1.     Mr. Mir was arrested at the Los Angeles International Airport on July
20
     30, 2019.
21
           2.     The complaint in this case was filed on July 30, 2019;
22
           3.     Mr. Mir first appeared in the District of Nevada, pursuant to a Rule 5
23
     transfer, on August 9, 2019;
24

25         4.     A preliminary hearing was scheduled for August 23, 2019, a date

26   within 14 days of Mr. Mir’s initial appearance;

27         5.     In addition to being represented by Ms. Rasmussen, Mr. Mir also had

28   counsel in Chicago, Barry Sheppard. Mr. Sheppard is in the process of preparing
     STIPULATION TO CONTINUE PRELIMINARY HEARING DATE; AND ORDER - 1
1    the pro hac vice application to permit his appearance in this case, and this requires

2    him to get a certificate from his state bar, and so forth;
3
             6.    Ms. Rasmussen has out of the country travel planned from August 19,
4
     2019, through September 3, 2019;
5
             7.    The parties request a date not earlier than 45 days from today’s date;
6
             8.    No discovery has been provided to the defense and the parties would
7
     appreciate some time to address other logistics;
8

9            9.    This stipulation is not made for the purpose of delay;

10           10.   Prejudice would result to Mr. Mir if this request were denied and Mr.

11   Mir understands that he is waiving his right to a preliminary hearing within 14
12   days;
13
             11.   Pursuant Title 18, United States Code, Section 3161(b), any
14
     information or indictment charging an individual with the commission of an offense
15
     shall be filed within thirty days from the date on which such individual was
16
     arrested or served with a summons in connection with such charges.
17
             12.   Pursuant to Rule 5.1, with the defendant’s consent and upon a
18

19   showing of good cause, this court may extend the preliminary hearing date;

20           13.   The additional time requested by this Stipulation is excludable only in

21   computing the time within which an indictment must be filed pursuant to Speedy
22   Trial Act, Title 18, United States Code, Section 3161(h)(1)(D) and Title 18, United
23
     States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United
24
     States Code, Sections 3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv);
25
     ...
26
     ...
27

28
     ...
     STIPULATION TO CONTINUE PRELIMINARY HEARING DATE; AND ORDER - 2
1           14.   This is the first stipulation to continue filed herein.

2           IT IS SO STIPULATED.
3
            DATED:
4
     Law Office of Lisa Rasmussen,                  Nicholas Trutanich
5                                                   United States Attorney- Dist of NV

6    /s/ Lisa A. Rasmussen                                 /s/ Patrick Mott
7    __________________________________             _____________________________________
8
     LISA A. RASMUSSEN, ESQ.                    BY: TRIAL ATTORNEY PATRICK MOTT
9    Counsel for Nadir Mir                         Counsel for the United States

10

11
                                            ORDER
12
            Upon the Stipulation of the Parties, and good cause appearing,
13

14          IT IS HEREBY ORDERED that the preliminary hearing scheduled for

15   August 23, 2019 shall be vacated and rescheduled to October 3, 2019 at the hour of

16   4:00 PM.
17          Dated: August 19, 2019    _____________________________________________
18
                                             Cam Ferenbach
19                                           United States Magistrate Judge

20

21

22

23

24

25

26

27

28
     STIPULATION TO CONTINUE PRELIMINARY HEARING DATE; AND ORDER - 3
